DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JACOB DAMERGI,
                             Appellant,

                                     v.

                     RENEE LOAYZA-DAMERGI,
                            Appellee.

                              No. 4D16-1050

                              [ July 6, 2017 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 2014DR007799.

  Michael J. Dunleavy of Law Offices of Michael J. Dunleavy, P.A.,
Pompano Beach, for appellant.

  Jane Woodfield Morin of Schutz & White, LLP, West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.